DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 01/25/2021, is acknowledged. Applicant's election with traverse of behenyltrimethylammonium chloride (species of cationic surfactant), in the reply filed on 01/25/2021, is acknowledged. 
The traversal is on the ground(s) that there exists an existing technical relationship between a composition and its method of use.  This is not found persuasive because there does not exist a technical relationship over the combined prior art, as discussed in the below obviousness rejection.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-13 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/2021.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gregolin et al (US 2019/0240130 A1), in view of Giles et al (WO 2009/153281 A1).
Gregolin taught compositions for conditioning hair fibers [abstract], comprising from 0.1 % to about 10 % cationic surfactant [claim 3] (e.g., behenyltrimethylammonium chloride taught at [0156]); from about 6 % to about 20 % fatty alcohol [0175-0176] (e.g., cetyl alcohol and stearyl alcohol taught) and water [0016]. Rinse-off mask formulas were included in the disclosure [0428].
Neither stearamidopropyldimethylamine nor stearamidopropyl dimethylamine stearate were taught.
Gregolin differs from the instant claims in that the disclosure was silent hydrophobically modified anionic polymers, and amounts thereof, as recited in claim 1b.
Giles taught a hair conditioning composition comprising hydrophobically modified anionic polymers [abstract]. The hydrophobically modified anionic polymer provides better rinse-off properties. This is particularly so when the composition is a conditioning mask. As per Giles, the polymer is preferably an acrylate or methacrylate. Preferably, the hydrophobic modification comprises alkylation. Preferably, the alkyl group comprises from 6 to 30 carbons. A preferred polymer is sold by Rohm & Haas 
Since Gregolin taught rinse-off mask conditioning formulations, it would have been prima facie obvious to include, within Gregolin, hydrophobically modified anionic polymers, as taught by Giles. An ordinarily skilled artisan would have been so motivated because, when included within hair conditioning compositions, hydrophobically modified anion polymers provide better rinse-off properties. This is particularly so when the composition is a conditioning mask composition, as taught by Giles [Giles; page 1, line 13 to page 2, line 2].
An ordinarily skilled artisan would have been motivated to include Giles’ polymers at 0.01-5 % because at the said amounts, the ingredients provide better rinse-off properties.
The instant claim 1 recites 0.01-10 % cationic surfactant, 0.01-10 % fatty alcohol, 0.01-5 % anionic polymer and from 0 to less than 0.1 % stearamidopropyldimethylamine.
The instant claim 5 recites alkylation at 6-30 carbon atoms.
The instant claim 6 recites from 0.05 to 5 % polymer.
The instant claim 10 recites from 0 to less than 0.1 % each of stearamidopropyldimethylamine and stearamidopropyl dimethylamine stearate.
Gregolin taught 0.1 % to about 10 % cationic surfactant, 6 % to about 20 % fatty alcohol and no stearamidopropyldimethylamine or stearamidopropyl dimethylamine stearate. Giles taught 0.01-5 % hydrophobically modified anionic polymer having 6 to 30 carbon atoms. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 


Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16-18 and 21-24 of copending Application No. 16/622,411, in view of Gregolin et al (US 2019/0240130 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the conditioner except for the limitation that the composition comprise from 0 to less than 0.1 % each of stearamidopropyldimethylamine and stearamidopropyl dimethylamine stearate, as required by the instant claims 1 and 10.
Gregolin teaches a hair conditioning composition formulated without stearamidopropyldimethylamine and stearamidopropyl dimethylamine stearate.
It would have been prima facie obvious to one of ordinary skill in the art to formulate hair conditioners without stearamidopropyldimethylamine and stearamidopropyl dimethylamine stearate, as demonstrated by Gregolin. An ordinarily skilled artisan would have been motivated to formulate the conditioner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.